Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 02/04/2021 has been entered and carefully considered.  Claims 1 and 21 are amended. Claim 3 is canceled. Claims 1-2 and 4-21 are currently pending.
Claim Objections
Claim 4 is objected to because of the following informalities: as claim 4 depends on claim 3, which is cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 1, 8-11 and 13-21 are  rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2008/097019 A1, reference listed in IDS, provided by applicant) in view of Wang et al. (US 2017/0171877 A1).
Regarding claim 1, Park discloses a method of operating a device, comprising: implementing a persistent allocation  of a plurality of first resources  to a first channel of a wireless link  supported by an access node (Page 8, paragraph 60 discloses a base station allocates persistent resources to a UE (S210). The BS can allocate the persistent resources using a RRC message according to persistent scheduling), temporarily overriding the persistent allocation for a subset of the plurality of first resources (pages 8-9, paragraphs 61-64, when the BS wants to change the persistent resources, the BS transmits the uplink scheduling grant to the UE on the PDCCH. When the uplink scheduling grant is found, the UE overrides the persistent resources and transmits data using the uplink radio resource indicated by the uplink scheduling grant (S260)"), and while overriding: implementing a dedicated allocation of a plurality of second resources to a second channel of the wireless link (pages 8-9, paragraphs 61-64, "The UE monitors the PDCCH in a subframe at a transmission interval defined by the persistent resources in order to find its uplink scheduling grant. If its uplink scheduling grant is not found, the UE transmits data to the BS based on the persistent resources (S230). The data can be transmitted on a PDSCH. In the next interval, the UE monitors the PDCCH in order to confirm whether its uplink scheduling grant is transmitted on the PDCCH according to the persistent resources (S240). When the BS wants to change the persistent resources, the BS transmits the uplink scheduling grant to the UE on the PDCCH. When the uplink  using the uplink radio resource indicated by the uplink scheduling grant (S260)" and page 9, par. [68], "the uplink scheduling grant can include information on a temporary interval which is used to transmit data using the uplink radio resources indicated by the uplink scheduling grant. The temporary interval is an interval where the persistent resources are overridden and transmission is performed based on the uplink scheduling grant", thus temporarily overriding); and wherein a frame structure for the dedicated allocation is different from that for the persistent allocation (Fig. 12, page 8, paragraphs 60-63 disclose the persistent resources include time/frequency resources, a starting point such as a system frame number, information about an interval, information about transmission format such as modulation and coding rate, information about a HARQ process identifier and a redundancy version necessary for a HARQ operation, and the like. The persistent resources also include a transmission interval of a subframe used to transmit uplink data, an allocated resource size).
Park does not disclose wherein said overriding comprises cropping the subset of the plurality of first resources from the plurality of first resources, wherein the plurality of second resources are time-aligned with the cropped subset of the plurality of first resources.
In an analogous art, Wang discloses wherein said overriding comprises cropping the subset of the plurality of first resources from the plurality of first resources (Paragraphs 0049, 0055 disclose switching the communication direction may include switching a downlink communication to an uplink communication. Switching the communication direction may include switching an uplink communication to a downlink communication. The method may include transmitting a communication direction override message to the plurality of neighboring cells. the frame may include a gap following the scheduling information. The gaps may be used by the cells for wherein the plurality of second resources are time-aligned with the cropped subset of the plurality of first resources (Fig. 3, paragraph 0055 discloses the UL override message and/or the DL CTS message may provide a signal that the frame is a switching frame and provide an indication that interference avoidance or mitigation techniques should be employed (e.g., transmission power level adjustment, transmission frequency/timing information, etc.). After transmission of the UL override message and the DL CTS message, cells 2 and 3 may include a second gap time that provides for preparation and implementation of the interference mitigation protocols).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Wang to the system of Park to provide an improved arrangement of the fixed and dynamic frame structures that mitigates interference introduced by switching a frame. In some aspects, one or more cells that are located near (or next to) each other may dynamically determine to switch a frame (Summary, Wang).




Regarding claim 21, claim 21 comprises substantially similar limitation as claimed above in claim 1, comprises a device configured to perform the above cited steps.
Regarding claim 8, Park discloses wherein said overriding comprises blocking communication on the first channel in the subset of the plurality of first resources  and using the subset  of the plurality of first resources  as the plurality of second resources (pages 8-9, paragraphs 61-64).
Regarding claim 9, Park discloses wherein blocking communication on the first channel in the subset of the plurality of first resources comprises blocking downlink control information for the first channel (Page 3, line 17, line 55 (page 9), monitoring a control channel according to the persistent resources so as to find a scheduling grant, the scheduling grant comprising information on uplink radio resources; and transmitting data using the uplink radio resources by overriding the persistent). 
Regarding claim 10, Park discloses wherein said blocking of the communication comprises temporarily redistributing the subset of the plurality of first resources from the persistent allocation to the dedicated allocation (pages 8-9, paragraphs 61-64).
Regarding claim 11, Park discloses wherein the persistent allocation of the plurality of first resources uses a first frequency hopping pattern (Page 8, paragraphs 61-62)
wherein the dedicated allocation  of the plurality of second resources uses a second frequency hopping pattern which is different from the first frequency hopping pattern (Page 9, 63-67).  
Regarding claim 13, Park discloses wherein the persistent allocation of the plurality of first resources uses a frequency hopping pattern (Page 8, paragraphs 60-61),
wherein the dedicated allocation of the plurality of second resources uses a fixed frequency (Page 9, paragraphs 63-68, In accordance with dynamic scheduling, the UE checks the uplink scheduling grant at every TTI and transmits data. Since the uplink scheduling grant is confirmed only at the 
Regarding claim 14, Park discloses wherein said overriding is signaled using override control information communicated using at least one of a downlink control channel of the wireless link and a transmission frame header  of a transmission frame  of a transmission protocol implemented on the wireless link (Page 3, line 17, line 55 (page 9), monitoring a control channel according to the persistent resources so as to find a scheduling grant, the scheduling grant comprising information on uplink radio resources; and transmitting data using the uplink radio resources by overriding the persistent). 
Regarding claim 15, Park discloses wherein said overriding is implicitly signaled by omitting downlink control information for the first channel (Page 3, line 17, line 55 (page 9), monitoring a control channel according to the persistent resources so as to find a scheduling grant, the scheduling grant comprising information on uplink radio resources; and transmitting data using the uplink radio resources by overriding the persistent).
Regarding claim 16, Park discloses wherein the override control information  is indicative of a duration of said overriding (Page 11, 76-80 disclose if its downlink scheduling grant is found on the PDCCH, the UE receives data based on the downlink scheduling grant at a corresponding TTI. If its downlink scheduling grant is not found in a subsequent interval, the UE receives data based on the persistent resources. Even after persistent resources are allocated, radio resources can be changed according to a channel condition. Accordingly, the error rate for uplink data or downlink data can be reduced). 
Regarding claim 17, Park discloses wherein said overriding of the persistent allocation is in response to a need of communicating on the second channel (Page 11, 76-80, In a next interval, the UE monitors the PDCCH in order to confirm whether its do wnlink scheduling grant is transmitted on the PDCCH according to the persistent resources (S340). If the BS wants to change the persistent resources, the BS transmits a downlink scheduling grant to the UE through the PDCCH (S350). [77] After the downlink scheduling grant is transmitted to the UE, the BS overrides the persistent resources and transmits data using the radio resources included in the downlink scheduling grant (S360)). 
Regarding claim 18, Park discloses wherein the second channel  comprises a control channel, wherein the control channel  comprises at least one of a mobility control channel, a paging control channel, and a wake-up control channel (Paragraphs 45, 48, 51, 54-55). 
Regarding claim 19, Park discloses wherein the first channel has a first directivity of communication with respect to the access node (Fig. 12 discloses directivity between the access node and UE using persistent resources), wherein the second channel has a second directivity of communication with respect to the access node (Fig. 12 discloses directivity between the access node and UE using uplink scheduling grant), wherein the first directivity is the same as the second directivity (Fig. 12 discloses either of the channel can be used between same or different devices and both channels/communication is supported by base station and the UE). 
Regarding claim 20, Park discloses wherein the first channel is an uplink channel between the access node and a first terminal (Fig. 12, step 230),
wherein the second channel is a downlink channel between the access node and a second terminal (Fig. 12, step 250).

Claim 2  is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of in view of Wang et al.  and further in view of  Karimi-Cherkandi et al. (US 2017/0279959 A1, hereinafter referred as Karimi).
Regarding claim 2, Park and Wang do not specifically disclose the mechanism of claim 2. In an analogous art, Karimi discloses wherein the first channel comprises a payload channel, and wherein the second channel comprises a control channel (Paragraphs 0036, 0038 discloses payload channel and second channel as signaling channel (control channel). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Karimi to the modified system of Park and Wang to provide a method of maintaining audio communication in a congested communication channel currently bearing the transmission of speech in audio communication between a sender side and a receiver side, the communication channel having at least one signaling channel and at least one payload channel having a quality of service (Abstract, Karimi). 

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of  Wang et al.  and further in view of Agardh et al. (US 2016/0007322 A1).
Regarding claim 4, Park and Wang does not specifically disclose the mechanism of claim 4. In an analogous art, Agardh discloses wherein said cropping of the subset of the plurality of first resources comprises using a shortened transmission frame of a transmission protocol implemented on the wireless link to create a transmission gap of communication on the first channel associated with the subset of the plurality of first resources (Paragraphs 0081-0082 disclose the communication device may determine a time gap duration of a time gap which remains until the start time of a next subframe and may select a resource allocation transmission in dependence on the time gap duration.  The resource allocation transmission may be selected from , and wherein the plurality of second resources  is time-aligned with the transmission gap  (Paragraphs 0081-0082, second resource allocation is selected based on time gap and according to comparison with the threshold. The device configured to generate resource allocation transmission such that is includes a time information which depends on the gap duration). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Agardh to the modified system of Park and Wang to provide devices, systems and methods in which a risk that another device starts using a radio resource in the LTE-U spectrum at which a communication device intends to transmit LTE-U data may be mitigated.  There is a need for such devices, systems and methods in which the probability that a radio resource in the LTE-U frequency band remains free until the start time of the next subframe may be enhanced (Summary, 0007, Agardh).

Regarding claim 5, Agardh discloses wherein the plurality of first resources is included in a sequence of first transmission frames of a transmission protocol implemented on the wireless link, the first transmission frames having at least one first frame structure, wherein the plurality of second resources is included in at least one second transmission frame of the transmission protocol, the at least one second transmission frame having at least one second frame structure different from the at least one first frame structure (Paragraphs 0100, 0103 discloses the communication device may be configured to select the resource allocation transmission from a group which comprises a first resource allocation transmission, and a second resource allocation transmission different from the first resource allocation transmission). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Agardh to the modified system of Park and Wang to provide devices, systems and methods in which a risk that another device starts using a radio resource in the LTE-U spectrum at which a communication device intends to transmit LTE-U data may be mitigated.  There is a need for such devices, systems and methods in which the probability that a radio resource in the LTE-U frequency band remains free until the start time of the next subframe may be enhanced (Summary, 0007, Agardh).

Regarding claim 6, Agardh discloses wherein the at least one second frame structure is associated with shorter transmission frames if compared to the at least one first frame structure (Paragraph 0082). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Agardh to the modified system of Park and Wang to provide devices, systems and methods in which a risk that another device starts using a radio resource in the LTE-U spectrum at which a communication device intends to transmit LTE-U data may be mitigated.  There is a need for such devices, systems and methods in which the probability that a radio resource in the LTE-U frequency band remains free until the start time of the next subframe may be enhanced (Summary, 0007, Agardh).

Regarding claim 7, Agardh discloses wherein an amount of first resources per transmission frame is larger for the at least one first frame structure than for the at least one second frame structure, and/or wherein an amount of second resources per transmission frames is zero in the at least one first frame structure (Paragraphs 0081-0083 discloses The communication device which generates and transmits the resource allocation transmission may perform at least one threshold comparison of the time gap duration.  Depending on a result of the threshold comparison one of the plurality of resource allocation transmissions may be selected.  If the time gap duration is sufficiently long, e.g. longer than a first threshold, the communication device may transmit as the resource allocation transmission a request signal which causes a further communication device to transmit a response.  Both the request signal and the response may include timing information defining for how long the radio resource in the LTE-U frequency band should be kept clear so that the LTE-U data transmission may be performed by the communication device.  If the time gap duration is short, e.g. shorter than a second threshold, the communication device may transmit as the resource allocation transmission a series of dummy bits.  the series of dummy bits may be generated such that it does not include any information or may include information, e.g. LTE-U pilot data.  A number of bits of the dummy data may be set in dependence on the time gap duration). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Agardh to the modified system of Park and Wang to provide devices, systems and methods in which a risk that another device starts using a radio resource in the LTE-U spectrum at which a communication device intends to transmit LTE-U data may be mitigated.  There is a need for such devices, systems and methods in which the .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of  Wang et al. and further in view of Wang et al. (US 2018/0098341 A1, referred as Wang 341).
Regarding claim 12, Park and Wang does not specifically disclose the mechanism of claim 12. In an analogous art, Wang 341 discloses wherein a first hopping range of the first frequency hopping pattern is larger than a second hopping range of the second frequency hopping pattern. (Paragraphs 0063-0065 discloses prior to sending the uplink transmission, the scheduled entity 400 may determine a size of the payload to determine whether it falls within one or more predetermined ranges for payload sizes. Fig. 11-12 discloses a frame structure for transmitting a relatively large, medium and small payload range where frame structure using RS symbols according to payload frame structures). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Wang 341 to the modified system of Park and Wang to provide methods may include obtaining a payload for an uplink transmission on a physical uplink control channel (PUCCH), and sending the uplink transmission utilizing two or more physical uplink control channels (PUCCH) of a regular burst period, wherein each PUCCH is associated with a different frequency band of the regular burst period (Paragraph 0007, Wang). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Babaei et al. (US 2018/0160445 A1) discloses when CA is configured, semi-persistent downlink resources may be configured for the PCell and/or SCell(s). In an example, PDCCH dynamic allocations for the PCell and/or SCell(s) may override the semi-persistent allocation (Paragraph 0138). 

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413